Citation Nr: 0617959	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling. 

2.  What evaluation is warranted for PTSD for the period from 
February 15, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had three periods of service from November 1943 
to February 1946, August 1950 to June 1954, and October 1955 
to February 1958.  The latter period of service was under 
other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to an 
increased evaluation for PTSD.

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900(c) 
(2005).

By this decision, the Board is granting entitlement to an 
increased evaluation to 50 percent for PTSD effective from at 
least the date of the claim to at least February 14, 2005.  
The issue of what evaluation is warranted for PTSD for the 
period from February 15, 2005 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

From at least the date of claim to at least February 14, 
2005, the veteran's PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Between at least the date of claim and at least February 14, 
2005, the veteran met the schedular criteria for a 50 percent 
rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

The notice provided to the veteran in this case fails to 
fulfill the requirements of 38 U.S.C.A. § 5103.  
Specifically, the veteran was not provided notice prior to 
the December 2002 rating decision addressing what evidence he 
was necessary for an increased rating.  While notice was 
provided after the rating decision in the October 2003 
statement of the case, the timing error in failing to provide 
notice before the December 2002 rating decision is not cured 
because after affording the veteran opportunity to respond, 
his claim was not then readjudicated.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed.Cir. 2006).  

Still, because the evidence supports at least a 50 percent 
rating from at least the date of claim through at least 
February 14, 2005, the Board will grant that benefit now.  
Such a grant is not prejudicial given that entitlement to an 
effective date prior to the date of claim, and entitlement to 
an evaluation in excess of 50 percent are the subject of the 
remand below.

Analysis

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The veteran filed his claim for an increased rating on May 
22, 2002.

At a July 2002 VA examination the veteran complained of 
recurrent nightmares, and chronic depression.  Examination 
revealed that the veteran was a tall, dignified man, well 
dressed, articulate, and cooperative.  He had some difficulty 
with memory perhaps due to his age and/or chronic, severe 
diabetes.  He had an adequate fund of general information, 
and a fair ability to do proverbs, show proper judgment, do 
similarities, and do serial 7's.  The diagnoses were PTSD, 
mild; several serious medical problems; and chronic severe 
diabetes with amputated toes. A global assessment of 
functioning (GAF) score of 52 was assigned.  The examiner 
opined that the veteran was competent to manage his own 
affairs.

In a November 2003 letter from the National Center for Post-
traumatic Stress Disorder, a document which has yet to 
initially be considered by the RO, it was noted that the 
veteran had been enrolled in their treatment program since 
May 2000.  He had been treated with individual and group 
therapy, and been prescribed psychiatric medication.  A 
previous April 2000 assessment was noted among others.  The 
veteran's symptoms remained unchanged, although he exhibited 
increased difficulties coping with his daily life stressors.  
Chronic worry and feelings of helplessness over financial 
situations had exacerbated his symptoms of anxiety and 
depression resulting in further deterioration in overall 
functioning.  Given the appellant's overall level of 
symptomatology and functional impairment, the examining 
psychologist supported the veteran's claim for an increase in 
the level of compensation he was receiving for PTSD.

The claim files show that the veteran's occupational and 
social functioning was impaired with reduced reliability and 
productivity.  Since the July 2002 VA examination, he has 
suffered from increasing depression and anxiety, impaired 
concentration; and disturbance of motivation and mood.  VA 
examiners have noted objective evidence of the veteran having 
problems with an anxious and depressed mood, a very anxious 
and constricted affect, and a history of nightmares, and 
sleep disorders.  VA treating psychologists and VA examiners 
opined that his GAF score was between 50 and 52.    
 
A GAF score of between 51 and 60 reflects the presence of 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."   In contrast, 
a GAF score of 50 reflects the presence of "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 
1994).  
 
In light of the foregoing evidence showing increased PTSD 
symptomatology since the date of claim, the Board finds that 
a 50 percent evaluation is in order.  The question whether a 
rating in excess of 50 percent is warranted is the subject of 
the remand below.  


ORDER

A 50 percent evaluation for PTSD is granted from at least the 
date of claim through at least February 14, 2005, subject to 
the laws and regulations governing the award of monetary 
benefits. 




REMAND

Additional evidence has been submitted since the October 2003 
statement of the case.  See, e.g., the November 2003 and 
February 2005 letters from the National Center for Post 
Traumatic Stress Disorder.  While the Board used some of that 
evidence to grant a 50 percent rating, due process requires 
that the RO consider this evidence before the Board may 
adjudicate the question of entitlement to an evaluation in 
excess of 50 percent, or what effective date should be 
assigned for this disorder.  

Further, this new evidence suggests that the appellant's PTSD 
has deteriorated to such an extent that he is unemployable.  
Hence, a current evaluation of his current psychiatric 
condition and level of social and occupational functioning is 
in order.  In this respect, a social and industrial survey, 
and additional VA psychiatric and psychological examinations 
must be conducted.

Finally, the veteran's complete VA treatment records from the 
National Center for Post-traumatic Stress Disorder, VA 
Medical Center, Boston, are not in the claims file.  Thus, 
records from March 2001 to the present should be requested.

Accordingly, the case is remanded for the following:

1. The RO should contact the veteran and 
request that he identify any additional 
treatment he has received for PTSD from 
any source.  Thereafter, the RO should, 
with the assistance of the appellant as 
needed, attempt to obtain copies of any 
and all such treatment. This includes 
attempting to secure any identified 
private treatment records, as well as all 
VA medical records dating since March 
2001 should be obtained and associated 
with the claims folder.  To the extent 
that any attempt to obtain records is 
unsuccessful, the claims folder should 
document all efforts undertaken to secure 
the evidence and how the provisions of 38 
U.S.C.A. § 5103 were complied with. The 
appellant and his representative should 
also be informed of the negative results, 
and offered an opportunity to respond. 38 
C.F.R. § 3.159.

2.  Thereafter, the RO should arrange for 
a social and industrial survey.  The 
veteran is to be interviewed by a social 
worker at his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in since March 2001.  The claims 
folder and a copy of this remand must be 
made available for review by the social 
worker prior to the survey.  The social 
worker should make appropriate contacts 
and inquiries to verify the veteran's 
reported activities and contact groups.  
The social worker must elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how PTSD 
alone limits the veteran's employment 
opportunities, and whether it is at least 
as likely as not that PTSD alone, 
regardless of the appellant's age or 
other disorders, renders him 
unemployable.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
be conducted by a psychiatrist, to 
address the nature and extent of his 
PTSD, based on a review of the entire 
record inclusive of any additional 
records and reports obtained, and based 
on any necessary tests and interview.  
The claims folder, a copy of this remand, 
and a copy of the social and industrial 
survey must be made available for review 
by the psychiatrist for the examination.  
Any necessary tests should be conducted.  
To the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
The psychiatrist must attempt to 
differentiate any symptoms caused by PTSD 
from those caused by other disorders.  If 
the symptoms and disability caused by 
PTSD cannot be disassociated from 
symptoms caused by other disorders that 
fact must be noted in the psychiatrist's 
report. Any opinion offered must be 
supported with appropriate written 
reasons and bases.  The social and 
industrial survey should be referred to 
as a basis of assessing actual current 
interactions and functioning.  A Global 
Assessment of Functioning (GAF) score 
reflecting the veteran's level of 
disability solely due to his service 
connected PTSD, as opposed to any non-
service connected disorder should be 
provided.  The examiner must specifically 
opine whether it is at least as likely as 
not that PTSD alone renders the veteran 
unemployable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


